Citation Nr: 1817914	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for onychomycosis.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss, prior to July 6, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss from July 6, 2011, to October 3, 2016.

4.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss since October 3, 2016.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from February 1966 to March 1969, to include service in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Pittsburgh, Pennsylvania, currently has jurisdiction over the claims.

During the pendency of the appeal, the RO issued May 2012 and March 2017 rating decisions, which awarded increased hearing loss ratings of 10 and 20 percent, respectively.  The Veteran has not expressed satisfaction with any award, and the appeal therefore continues with regard to all stages.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In September 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.  The Board finds there has been substantial compliance with its remand directives pertaining to the bilateral hearing loss claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In May 2012, VA received the Veteran's Substantive Appeals concerning the denials of his claims of entitlement to service connection for posttraumatic stress disorder and bilateral foot disorder.  However, a subsequent March 2017 rating decision granted these claims.  The Veteran did not appeal either the initial disability ratings or effective dates assigned.  Therefore, these claims have been resolved and are no longer before the Board.  Similarly, the Veteran separately claimed and has been granted a total disability rating based on individual unemployability (TDIU).  No such claim is therefore inferred as part and parcel of the claim for increase. Rice v. Shinseki, 22 Vet. App. 447 (2009).

Claims of entitlement to service connection for headaches and chronic ear infections, both as secondary to bilateral hearing loss, have been raised at 2009 and 2011 VA examinations. These matters have not been addressed by the AOJ, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Currently diagnosed onychomycosis of the feet was first manifested in service and has been present since that time.

2.  Prior to July 6, 2011, the bilateral hearing loss was manifested by no worse than Level I hearing in the left ear and Level II hearing in the right ear.

3.  From July 6, 2011, to October 2, 2016, the bilateral hearing loss was manifested by, at worst, Level IV hearing in both ears.

4.  Since October 3, 2016, the bilateral hearing loss has been manifested by Level VI hearing in the left ear and Level IV hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection of onychomycosis are met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017)

2.  The criteria for an initial compensable evaluation for bilateral hearing loss prior to July 6, 2011, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).
  
3.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss from July 6, 2011, to October 3, 2016, are not met.   38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).  

4.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss since October 3, 2016, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

The Veteran has alleged entitlement to service connection for a skin condition due to service; he alternatively argues onset in service, secondary service connection, or service connection as related to herbicide exposure.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Although service treatment records include no treatment for or complaints related to any chronic skin condition, the Veteran has competently and credibly reported that he first developed a fungus condition on his feet, now diagnosed as onychomycosis, in service, and that the condition has persisted ever since.  His treating doctor has corroborated this allegation, and the Veteran has been clear and adamant on the point.

While the VA examiner has addressed the possibility of a nexus between the Veteran's eczema and rosacea and service under all raised theories of entitlement, he failed to consider the Veteran's lay statements with regard to the fungal infection, and rejected the claim based on an absence of treatment in service.  Such rationale is not adequate with regard to onychomycosis.  His negative opinion is based mainly on the commonality of the condition in society, without consideration of this Veteran's personal history.  

Once the probative weight of the October 2106 VA medical opinion is discounted for the lack of adequate and specific rationale, the sole evidence remaining is the lay evidence, with medical support, of in-service onset and continuity.  The preponderance of the evidence therefore favors the claim, and service connection is warranted.

III.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's bilateral hearing loss is currently rated as noncompensable (0 percent) prior to July 6, 2011, 10 percent disabling from July 6, 2011, to October 3, 2016, and 20 percent disabling since October 3, 2016, under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  He seeks higher initial disability ratings for all three stages of evaluation.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

In April 2009, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:





HERTZ




1000
2000
3000
4000
Average
LEFT
25
55
70
75
56
RIGHT
25
25
50
75
44

Using the Maryland CNC test, the speech recognition score for the right ear was 90 percent and the left ear was 92 percent.  There is no exceptional pattern of hearing loss shown.  Using only the pure tone threshold averages, these audiometry test results equate to Level I hearing in the left ear and Level II hearing in the right ear using Table VIA.  38 C.F.R. §§ 4.85,.  Thus, applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the left ear and Level II hearing in the right ear results in a noncompensable disability rating.  38 C.F.R. 
§ 4.85. 

The Veteran's treatment records do not provide contrary results to those discussed above.  Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his service-connected bilateral hearing loss prior to July 6, 2011.  38 C.F.R. §§ 4.85, DC 6100.  

On July 6, 2011, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
25
60
70
85
60
RIGHT
30
25
55
75
46

Using the Maryland CNC test, the speech recognition score for the right ear was 78 percent and the left ear was 76 percent.  There is no exceptional pattern of hearing loss shown.  Using only the pure tone threshold averages, these audiometry test results equate to Level IV hearing in the left ear and Level III hearing in the right ear using Table VIA.  38 C.F.R. §§ 4.85, 4.86(a).  Thus, applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the left ear and Level II hearing in the right ear results in a 10 percent disability rating.  38 C.F.R. § 4.85. 

In December 2011, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
Average
LEFT
30
60
75
85
62
RIGHT
30
30
55
80
49

Using the Maryland CNC test, the speech recognition score for the right ear was 74 percent and the left ear was 80 percent.  There is no exceptional pattern of hearing loss shown.  Using only the pure tone threshold averages, these audiometry test results equate to Level IV hearing in the left ear and Level IV hearing in the right ear using Table VIA.  38 C.F.R. §§ 4.85.  Thus, applying the percentage ratings for hearing impairment found in Table VII, Level IV hearing in the left ear and Level IV hearing in the right ear results in a 10 percent disability rating.  38 C.F.R. § 4.85. 

The Veteran's treatment records do not provide contrary results to those discussed above. Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected bilateral hearing loss from July 6, 2011, to October 3, 2016.  38 C.F.R. §§ 4.85, DC 6100.  

On October 3, 2016, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
40
60
80
95
69
RIGHT
35
30
70
85
55

Using the Maryland CNC test, the speech recognition score for the right ear was 80 percent and the left ear was 72 percent.  There is no exceptional pattern of hearing loss shown.  Using only the pure tone threshold averages, these audiometry test results equate to Level VI hearing in the left ear and Level IV hearing in the right ear using Table VIA.  38 C.F.R. §§ 4.85.  Thus, applying the percentage ratings for hearing impairment found in Table VII, Level VI hearing in the left ear and Level IV hearing in the right ear results in a 20 percent disability rating.  38 C.F.R. § 4.85. 

The Veteran and his representative do not assert that the Veteran's bilateral hearing loss has worsened since the October 2016 VA examination.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 20 percent for his service-connected bilateral hearing loss since October 3, 2016.  38 C.F.R. §§ 4.85, DC 6100.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding people in communication settings, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).

The Board acknowledges the Veteran's reports of difficulty understanding people in communication settings.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for higher evaluations are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Likewise, the Rating Schedule contemplates impairment under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  The functional effects caused by bilateral hearing loss were considered and addressed in the recent October 2016 VA examination.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board has considered as well the application of 38 C.F.R. § 3.321, for extraschedular rating.  However, the Veteran has not specifically raised such a claim, the schedular criteria fully encompass the allegations of hearing and conversational difficulty raised by the Veteran, and additional potential manifestations such as headache and chronic infection are referred for consideration of separate ratings.

In sum, the preponderance of the evidence is against the assignment of higher initial disability ratings for bilateral hearing loss, currently rated as noncompensable (0 percent) since September 26, 2008, 10 percent since July 6, 2011, and 20 percent since October 3, 2016.  The claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for onychomycosis is granted.

A compensable evaluation for bilateral hearing loss prior to July 6, 2011, is denied.
  
An evaluation in excess of 10 percent for bilateral hearing loss from July 6, 2011, to October 3, 2016, is denied  

An evaluation in excess of 20 percent for bilateral hearing loss since October 3, 2016, is denied.


_____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


